ME. CHIEF JUSTICE BEANTLY
delivered the opinion of the court.
This action was brought to obtain an injunction to perpetually restrain the defendant from proceeding to sell, under an execution in his hands as sheriff of Gallatin county, certain real estate belonging to the plaintiff. The execution was issued upon a judgment in favor of one Carr in an action brought by him in the district court of Gallatin county against the plaintiff and her husband, W. J. Alexander, the purpose of which was to foreclose a mechanic’s lien. The judgment was rendered against W. J. Alexander personally, but was declared a lien upon the property in controversy, the claim in suit being for work done by Carr as a mechanic upon certain improvements erected thereon. Upon a trial of the cause the district court found for the defendant, and rendered judgment in his favor for costs. Plaintiff has appealed.
The only question submitted to this court is whether the findings support the judgment. The findings are voluminous, and cover fully every issue in the case. We shall not undertake a discussion of them. The district court evidently proceeded upon the theory that in the investigation of this case it was bound by the judgment in the case of Carr v. Alexander, the same appearing upon its face to have been given and made in the proper exercise of jurisdiction regularly obtained over the subject-matter and the parties. There is nothing in the record to indicate that the conclusion reached was erroneous. The fact that the judgment in the case of Carr v. Alexander was rendered against W. J Alexander personally does not prevent it from being a valid lien against the property of the plaintiff, as was adjudged by the district court. If that judgment was erroneous in this particular, the plaintiff should have sought to have *500it corrected bjr motion for a new trial or upon appeal. Having failed to pursue tins course, the plaintiff must abide the consequences.
The judgment is affirmed.

Affirmed.